Case 9:20-cv-00017-DLC Documenté6 Filed 07/01/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
LLOYD MORTIER BARRUS, CV 20—17—M-—DLC-KLD
Plaintiff,
vs. ORDER

GOV. STEVE BULLOCK, THE
STATE OF MONTANA, KYLE
FOUTS, DR. VIRGINIA HILL, and
DR. TIM CASEY,

 

Defendants.

 

On June 3, 2020, United States Magistrate Judge Kathleen L. DeSoto
entered an Order and Findings and Recommendations recommending that Plaintiff
Lloyd Mortier Barrus’s claims for injunctive relief be dismissed and his claims for
monetary relief be stayed pending the resolution of his state court proceedings.
(Doc. 4.) Barrus does not object. A party is only entitled to de novo review of
those findings to which he or she specifically objects. 28 U.S.C. § 636(b)(1)(C).
This Court reviews for clear error those findings to which no party objects. United
States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474
U.S. 140, 149 (1985). Clear error exists if the Court is left with a “definite and
firm conviction that a mistake has been committed.” United States v. Syrax, 235

F.3d 422, 427 (9th Cir. 2000) (citations omitted).
Case 9:20-cv-00017-DLC Document 6 Filed 07/01/20 Page 2 of 3

Judge DeSoto determined that Barrus’s various claims are barred by the
Younger and Rooker-Feldman doctrines. (/d. at 7, 12.) Judge DeSoto is correct
that Barrus’ claims of unlawful confinement and commitment, denial of speedy
trial, and court-ordered medication are (in various versions) currently pending
before the state court. Barrus is still awaiting prosecution of five felony counts and
is currently detained at the Montana State Hospital. Hearing any of his claims
related to a pending criminal matter would violate Younger v. Harris, 401 U.S. 37
(1971), for the reasons given by Judge DeSoto. Younger instructs that claims for
injunctive relief be dismissed and claims for monetary damages be stayed until
resolution of the state court matter. AmerisourceBergen Corp. v. Roden, 495 F.3d
12 1143, 1148 (9th Cir. 2007). Accordingly, there is no clear error in Judge
DeSoto’s determination.

Judge DeSoto is also correct that to the extent Barrus is attempting to
challenge the Montana Supreme Court’s decision upholding Barrus’s forced
medication, this claim must be dismissed for lack of jurisdiction. Under the
Rooker Feldman doctrine federal courts are precluded from exercising appellate
jurisdiction over state court decisions. District of Columbia Court of Appeals v.
Feldman, 460 U.S. 462, 482-86 (1983); Rooker v. Fidelity Trust Co., 263 U.S.
413, 415—16 (1923). Therefore, there was no clear error in Judge DeSoto’s

recommendation to dismiss this claim.
Case 9:20-cv-00017-DLC Document 6 Filed 07/01/20 Page 3 of 3

IT IS ORDERED that Judge DeSoto’s Findings and Recommendations
(Doc. 4) is ADOPTED in full.

1. Barrus’s claims seeking injunctive relief including that the State of
Montana be stopped from forcibly medicating him, that he be released
from captivity, and that his damaged vehicle be repaired are
DISMISSED.

2. Barrus’s claims for monetary damages are STAYED pending resolution
of his state court proceedings. The Clerk of Court is directed to
administratively close this matter. Barrus is advised that if he desires to
continue this matter after disposition of the criminal charges against him,
he must request the stay be lifted and the case be reopened within thirty
days of the completion of the appellate process.

DATED this | ** day of July, 2020.

nt Cl ndlten

Dana L. Christensen, District Judge
United States District Court
